ED
                                                                                             COURT OF APPEALS
                                                                                                SdQ
                                                                                                Of tj
                                                                                         2013
                                                                                          J       Id        8:4
                                                                                                             4
      IN THE COURT OF APPEALS OF THE STATE OF
                                                                               I
                                                                               WASHIASHl                     ON
                                            DIVISION II                                  S
                                                                                                 DE    T
STATE OF WASHINGTON,                                                    No. 41903 3 II
                                                                                  - -


                                 Respondent,

       V.




RHONDA RENEE GOUDIE,                                              UNPUBLISHED OPINION




       PENOYAR J. —Rhonda Goudie appeals her two theft convictions for collecting unearned

rent payments from a resident in her adult family home. She argues that (1)finding of fact 18 is

not supported by substantial evidence, 2) trial court's findings of fact and conclusions of law
                                       ( the

are inadequate under CrR 6. ( (3) evidence is insufficient to support both convictions.
                         d), the
                          1 and

We remanded to the trial court to enter findings of fact and conclusions of law in compliance

with CrR 6. (We hold that the revised findings of fact and conclusions of law comply with
         d).
          1

CrR    1 and
      d)
      6. (      that   finding   of fact 18 is   now   supported by   substantial evidence. Further, the


evidence is sufficient to support both theft convictions. We affirm.

                                                  FACTS


       Rhonda Goudie owned and operated an adult family home in Port Angeles, Washington.

She handled the home's finances herself, but admitted that her accounting practices were poor.

She never looked at her bank statements and never attempted to balance her checkbook, but she

would occasionally call the bank's toll free number         to   check her account balance. She often


transferred funds between her US Bank personal account and her Bank of America business

account.
41903 3 II
      - -



          Jeannette DeWater, a certified nursing assistant, worked at the home and served as the

manager off and   on   throughout   her   employment. Her duties included occasionally collecting

rent from the residents. She would leave the rent checks on the counter for Goudie, who would

endorse them without looking at the front. Goudie sometimes used a stamp to endorse checks

that she deposited in her business account. DeWater testified that she never stamped or signed

any of the checks. DeWater would often deposit the checks at Goudie's request, although the

two disagreed as to who would fill out the deposit slip on those occasions. DeWater also went

shopping for groceries and supplies for the home. She had access to the home's debit card for

that purpose but testified that she never used it because she did not know the personal

identification number (
                      PIN).

       Truman (Tom) Curry      was a      resident in the home.   He suffered from dementia, which

caused him to be slightly confused or forgetful at times. He was not close with his family and

refused help with his financial affairs. Curry's rent was $ 500 per month, and he usually paid in
                                                          3,

the middle of the month. Between January 1, 2009, and May 20, 2009, Curry wrote eleven rent

checks to Goudie. Curry was deceased at the time of this trial.

       In April or May 2009, Goudie received a call from the bank informing her' hat Curry's
                                                                               t
rent check had bounced. Goudie told DeWater about the bounced check. DeWater offered to

call the bank, but Goudie told her not to worry about it and that she, Goudie, would take care of

it. DeWater and Curry called the bank anyway. The bank said that Curry had made three extra

rent payments. Goudie testified that she then entered an agreement with Curry to reduce his rent

to $ 000 per month until she paid him back for the extra rent.
   2,




                                                    2
41903 3 II
      - -




         On a separate occasion, Curry asked another employee, Julie Wilson,' why his bank
statement showed three checks to Goudie in        one   month.   Wilson asked Goudie about the


overpayment, and Goudie replied that Curry had paid two months in advance and that " e knew
                                                                                   h

it."
   Report ofProceedings ( ept. 29, 2010)at 60.
                        S

         On June 3, 2009, the Department of Social and Health Services (DSHS) received an

anonymous    complaint alleging   that the home   was   financially exploiting Curry. On June 8,

complaint investigator Candace Corey made an unannounced visit to the home. Goudie did not

mention Curry's overpayment during the visit, and Corey reviewed Curry's file and found no

evidence of overpayment or of an agreement for Curry to pay in advance or pay only $ , for
                                                                                   2000

a set period. However, Goudie called Corey the next day to tell her that Curry had overpaid his
rent      10, 00. Corey and her supervisor returned to the home a few days later to revoke
       by $ 5

Goudie's license and remove the residents. The DSHS investigators told Goudie that Curry had

written six extra rent checks and overpaid by $ 1, 00. Goudie appeared surprised at the amount
                                              2 0

and told the investigators that she had no idea. Goudie paid Curry back the full $ 000 with
                                                                                 21,

help from her family. The State charged Goudie on June 29, 2009, with six counts of theft and

one count of money laundering.

         The trial court found Goudie guilty of two counts of first degree theft: one for the

February 20 check (no. 342, count 3)and one for the April 14 check (no. 245, count 5). also
                                                                                     It

found that Goudie was under financial stress at the time both checks were deposited her bank
                                                                                    —

received two notices of garnishment for her account on February 24 and there was more than

1, of travel expenses on her account on April 16. The trial court sentenced Goudie to 90
 600

days of electronic home monitoring and 30 days of community service. Goudie appeals.

 Wilson is also known as Julie or Lisa DeWater.
                                                  3
41903 3 II
      - -



       This case was originally set for consideration on October 23, 2012. We determined that

the findings of fact and conclusions of law did not comply with CrR 6. (
                                                                    d).
                                                                     1 Accordingly, we

remanded to the trial court to revise the findings and conclusions. The trial court entered revised

findings of fact and conclusions of law on December 21, 2012.

                                           ANALYSIS


1.     FINDING OF FACT 18


        Goudie originally argued that substantial evidence does not support finding of fact 18.

The trial . ourt revised finding of fact 18 on remand, and it now states, At some point before
          c                                                               "

early June 2009, both the defendant and Ms. Dewater learned that one of Mr. Curry's rent checks

had bounced. Ms. Dewater offered to call the bank to inquire."Spindle (Revised FFCL at 3).
                                                                                 /

Goudie acknowledges that the revised finding of fact is now consistent with the testimony at

trialthat Goudie learned from the bank manager that Curry's check had bounced and that she
      —

then told DeWater, who offered to call the bank We agree.

II.    FINDINGS AND CONCLUSIONS


        Goudie also argued that the trial court's findings of fact and conclusions of law were.

inadequate under CrR 6. (
                     d)
                      1 because they failed to state that each element of theft had been

satisfied.   We agreed and remanded to the trial court to enter revised findings of fact and

conclusions of law. We hold that the revised findings of fact and conclusions of law comply

with CrR 6. (
         d).
          1

        CrR 6. (
            d)
             1 requires the trial court to enter findings of fact and conclusions of l,aw after

bench trials. The findings of fact and conclusions of law must separately address each element

of the crime and set out the factual basis for each conclusion of law. State v. Banks, 149 Wash. d
                                                                                             2



                                                 El
41903 3 II
      - -



38, 43, 65 P. d 1198 (2003). Additionally, the findings of fact must specifically state that an
            3

element has been met. Banks, 149 Wash. d at 43
                                   2

       A person commits first degree theft when she ( 1) wrongfully obtains or exerts

unauthorized control over the property of another (2)with intent to deprive that person of such

property, and (3)the value of the property exceeded $ 500. RCW 9A. 6.
                                                     1,        a),
                                                               020(
                                                                  1)(
                                                                  5  former

RCW 9A. 6.
    a)
    030(
       1)(
       5 2007).                        (

       The revised conclusions of law 6 and 7 state:


       The defendant is guilty of Count 3 [ and Count 5],      Theft in the First Degree
       Check[
            s]   342].'
                 No[  s and 245]).
                              [            The Court concludes there is proof beyond a
       reasonable doubt to satisfy all elements of the crime: 1)
                                                              ( that on or about the date
       alleged in the information, the defendant wrongfully obtained or exerted
       unauthorized control over the property of Mr. Curry; (2)that the property
       exceeded $1500 in value; ( )that the defendant intended to deprive the other
                                    3
       person of the property; and (4) the acts occurred in the State of Washington.
                                      that
Spindle (Revised FF CL at 5).
                    /       Goudie concedes that the revised conclusions of law address each

element of theft and comply with CrR 6. (We agree.
                                     d).
                                      1

III.   INSUFFICIENT EVIDENCE


       Goudie next argues that there is insufficient evidence to support her two theft

convictions. Because there is sufficient evidence that Goudie wrongfully obtained the checks

with intent to deprive Curry, we disagree.

       Evidence is legally sufficient to support a guilty verdict if any rational trier of fact,

viewing the evidence in a light most favorable to the State, could find the elements of the

charged crime beyond a reasonable doubt. State v. Longshore, 141 Wash. d 414, 420 21,5 P. d
                                                                   2            -     3

1256 (2000). We interpret all reasonable inferences in the State's favor. State v. Hosier, 157
Wash. d 1, 8, 133 P. d 936 (2006). Direct and circumstantial evidence carry the same weight.
  2              3

State v. Varga, 151 Wash. d 179, 201, 86 P. d 139 (2004).Credibility determinations are for the
                      2                 3
                                               5
41903 3 II
      - -




trier of fact and are not subject to review. State v. Cantu, 156 Wash. d 819, 831, 132 P. d 725
                                                                   2                  3

2006).

         There is sufficient evidence to support both theft convictions. First, it is uncontested that

Curry overpaid his      rent.   Although Curry was obligated to pay rent only once a month, the

February 20 check was the second rent check he wrote that month and the April 14 check was

one of three rent checks he wrote in April. Second, there is evidence that Curry did not authorize

these extra payments. When Curry learned from his bank statement that he had written Goudie

multiple rent checks ' in one month, he became concerned and asked Wilson about the extra

payments. Third, Goudie was in financial distress at the time both checks were deposited into

her accounts. The February 20 check was deposited four days before two garnishments were

placed   on   Goudie's business account.    The April 14 check was deposited during the time that

significant travel expenses appeared on her account. Additionally, although Goudie had $ 000
                                                                                       21,

of extra funds between her two accounts, her business account balance decreased throughout the

year,   ending in   a   negative balance in April   and     1.4 balance in May. Fourth, Goudie
                                                          a $8


attempted to conceal the overpayments. She told DeWater not to worry about contacting Curry's
bank    regarding his bounced     rent check.   She failed to inform Corey about the overpayments

during Corey's visit, and Corey found no evidence in Curry's file of overpayment or an

agreement to pay him back. When Goudie did tell Corey about Curry's overpayments the next

day, she said that they amounted to only $ 0, 00 half the actual amount of the overpayments
                                         1 5 —




                                                    G
41903 3 II
      - -



        Further, there is sufficient evidence that Goudie, not DeWater, was responsible for the

theft. While DeWater may have had access to Goudie's Bank of America debit card, she did not

know the PIN.      The April 14 check was actually signed by Goudie and deposited into her

personal account. While the February 20 check was stamped rather than signed, Goudie was the

only one who used the stamp and filled out the deposit slips.

        Finally, Goudie's argument that the February 20 and April 14 checks were legitimate rent

payments is unpersuasive.        She points out that the checks were collected in the middle of the

month, which is when Curry usually paid rent However, at the time both checks were deposited,

Goudie had already received payment for those months. When Goudie deposited the February

20 check, she had already deposited two checks that indicated they were for February rent and

one check that indicated it was for March rent. The DSHS investigator testified that it is against

state law for adult family home owners to collect rent in advance, and Goudie testified that she

never   charged   more   than   one   month of rent   at   a   time.   Given that Curry had already paid for

February (twice)and March and Goudie did not collect rent in advance, her argument that the

February 20 check was a valid rent payment is not tenable. Her argument that the April 14 check

was a valid payment is also not tenable. By the time Goudie deposited the April 14 check, Curry

had already written seven full rent checks in less than four months, including one check written

earlier in April. Since Curry had overpaid his relit in recent months and a rent check was already

collected from him in April, Goudie's argument that the April 14 check was a valid payment

lacks merit.


        Affirmed.




                                                           7-
41903 3 II
      - -




       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

040,
2.6.it is so ordered.
  0




We concur:




            Brintnall, J.
       Quinn-